Case: 13-13613   Date Filed: 08/15/2014   Page: 1 of 4




                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13613
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:12-cr-00169-MHT-WC-1



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                    versus

JAMES TIMOTHY TURNER,

                                                     Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                             (August 15, 2014)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
                Case: 13-13613      Date Filed: 08/15/2014     Page: 2 of 4


        James Timothy Turner was convicted of one count of conspiracy to defraud

the United States, in violation of 18 U.S.C. § 371; one count of passing a false and

fictitious instrument, in violation of 18 U.S.C. § 514(a)(2); five counts of aiding

and abetting the passing of a false and fictitious instrument, in violation of

18 U.S.C. §§ 2, 514(a)(2); one count of attempting to interfere with the

administration of the internal revenue laws of the United States, in violation of 26

U.S.C. § 7212(a); one count of wilful failure to file a tax return, in violation of 26

U.S.C. § 7203; and one count of giving false testimony under oath in a bankruptcy

proceeding, in violation of 18 U.S.C. § 152(2). He appeals pro se the district

court’s denial of his pre-trial motion to dismiss for lack of jurisdiction. He also

challenges for the first time on appeal the sufficiency of the judgment against him.

   I.      Jurisdictional Argument

        Turner first argues that the district court erred in failing to stay the

proceedings to require the government to prove beyond a reasonable doubt that the

court had jurisdiction over his case. We review a claim for the dismissal of an

indictment for lack of jurisdiction de novo. See United States v. Sharpe, 438 F.3d

1257, 1258 (11th Cir. 2006). Dismissal is improper if “the factual allegations in

the indictment, when viewed in the light most favorable to the government, were

sufficient to charge the offense as a matter of law.” Id. at 1258–59 (internal

quotation marks omitted).


                                             2
              Case: 13-13613      Date Filed: 08/15/2014   Page: 3 of 4


United States federal district courts have original and exclusive jurisdiction over

“all offenses against the laws of the United States.” 18 U.S.C. § 3231. If an

indictment alleges conduct constituting a federal offense, the district courts have

jurisdiction. See United States v. McIntosh, 704 F.3d 894, 902–03 (11th Cir.

2013).

      Here, Turner was charged with several offenses against the United States,

including, but not limited to, violations of 18 U.S.C. § 371 (conspiracy to defraud

the United States); 18 U.S.C. § 514 (presenting fictitious financial obligations);

and 18 U.S.C. § 152(2) (making a false statement under oath in a bankruptcy

proceeding). Turner’s jurisdiction argument fails.

   II. Insufficient Judgment

      Second, Turner argues that the judgment was insufficient, as it was not

authenticated with the court’s impressed seal and signed by the clerk of court. He

acknowledges that he did not raise this argument before the district court.

      We review objections raised on appeal that were not timely raised in the

district court for plain error. See Fed. R. Crim. P. 52(b); United States v. Olano,

507 U.S. 725, 731, 113 S. Ct. 1770, 1776 (1993). Plain error review requires that

we find “an ‘error’ that is ‘plain’ and that ‘affects substantial rights.’” Olano, 507

U.S. at 732, 113 S. Ct. at 1776. The “plain” requirement means that, “[a]t a




                                           3
              Case: 13-13613     Date Filed: 08/15/2014    Page: 4 of 4


minimum, [we] cannot correct an error . . . unless the error is clear under current

law.” Id. at 734, 113 S. Ct. at 1777.

      Pursuant to Fed. R. Crim. P. 32(k)(1), a judgment of conviction must

      set forth the plea, the jury verdict or the court’s findings, the
      adjudication, and the sentence. If the defendant is found not guilty or
      is otherwise entitled to be discharged, the court must so order. The
      judge must sign the judgment, and the clerk must enter it.

Fed. R. Crim. P. 32(k)(1). Here, the judgment stated that Turner pled not guilty,

that the jury found him guilty on all counts of the indictment, and that he was

adjudicated guilty of the offenses charged in the indictment, which it enumerated.

It also stated the sentence imposed by the court, was signed by the judge, and was

entered into the docket. As a result, it was sufficient under Fed. R. Crim. P.

32(k)(1). No current law requires that a judgment issued in a federal criminal case

be sealed or signed by the clerk of court. Here, there is no error, plain or

otherwise.

      Accordingly, Turner’s convictions are AFFIRMED.




                                           4